Citation Nr: 0108605	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  96-06 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for costochondritis to 
include chest pressure.  

3.  Entitlement to service connection for a psychiatric 
disorder to include a not otherwise specified personality 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1991 to July 1994.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO). 

The issue of evaluation of Migraine was initially on appeal.  
However, at the personal hearing, it was argued that the 
veteran should receive a 30 percent evaluation.  The hearing 
officer granted a 30 percent evaluation, effected the award 
as of the earliest possible date and determined that this was 
a total grant for the issue.  In view of the fact that the 
specific benefit sought has been granted, the issue is no 
longer before the Board.  Furthermore, a copy of the rating 
decision, which included the bold notice that there had been 
a complete grant of the benefit was forwarded to the veteran 
and the representative.  Lastly, the issue was not certified 
for appeal.


REMAND

Initially, the Board observes that the RO denied the 
veteran's claims of entitlement to service connection for 
tinnitus, costochondritis to include chest pressure, and a 
psychiatric disorder to include a not otherwise specified 
personality disorder upon its determination that the veteran 
had not submitted well-grounded claims.  The statutes 
governing the adjudication of claims for VA benefits have 
recently been amended so as to remove the requirement of the 
submission of a well-grounded claim.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran and his 
accredited representative of any information and any medical 
or lay evidence not previously provided to the VA that is 
necessary to substantiate his claim.  The VA shall make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A, 5107).  The veteran's claims for 
service connection has not been considered under the amended 
statutes.  Therefore, the claims must be returned to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, this 
case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed.  

2.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for tinnitus, 
costochondritis to include chest 
pressure, and a psychiatric disorder to 
include a not otherwise specified 
personality disorder.  

3.  The veteran is placed on notice that 
he has an obligation to submit all 
relevant supporting evidence in his 
possession or which he may obtain to the 
RO for incorporation into the record.  
The parties are informed that if there is 
evidence that links the claimed 
disabilities to service, that evidence 
must be submitted.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claims.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

